Citation Nr: 0124512	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for a right total knee 
replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a left knee medial 
meniscectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 30 percent rating for a right 
total knee replacement and which also discontinued a 30 
percent rating for a left knee medial meniscectomy and 
assigned a 20 percent rating for a left knee medial 
meniscectomy pursuant to the criteria for recurrent lateral 
instability and a 10 percent rating for a left knee medial 
meniscectomy pursuant to the criteria for limitation of 
motion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's right total knee replacement results in 
prosthetic replacement of the knee with intermediate degrees 
of residual weakness, pain, and limitation of motion.

3.  The veteran's left knee medial meniscectomy results in 
severe recurrent lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 30 percent, for a right total knee replacement, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.71, 4.71a, Plate II, Diagnostic Codes 5055, 5256-
5261 (2000).

2.  The criteria for entitlement to an increased rating of 30 
percent, but not greater, for a left knee medial 
meniscectomy, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.71, 4.71a, Plate II, Diagnostic Codes 
5256-5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for 
increased ratings for right and left knee disabilities.  
There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  VA 
has secured all VA and private medical records that the 
veteran has indicated are available and pertinent to his 
claim, and VA has satisfied its duty to assist with respect 
to such records.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the 
statement of the case, the supplemental statement of the 
case, and the rating decision issued regarding the claim.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  Therefore, the 
Board finds that the statutory and regulatory requirements 
with regard to notice and development of the veteran's claim, 
have been satisfied.

An April 1999 VA joints examination shows that the veteran 
sustained an injury to his left knee while playing football 
in 1943 or 1944, which ultimately required the removal of a 
cartilage.  Over the years, he had difficulty with his left 
knee, causing him to put more pressure on his right knee.  He 
felt that the increased stress on the right knee was 
responsible for the gradual deterioration of the right knee 
with some pain.  Two years before the examination he 
developed a Baker's cyst and received a right total knee 
replacement.  There was some pain prior to the surgery.  
Since the surgery in February 1998, his right knee had minor 
occasional pain.  His left knee continued to be painful and 
he had been told that he would need surgery on the left knee.

He did not recall any injury or episode to start off troubles 
with his right knee other than applying more stress to it 
while protecting the left knee.  His current treatments 
included ibuprofen and the use of a cane.  He did not wear a 
brace.  He did in-water exercises three times per week.  He 
was 76 years old and was not working.  His activity level was 
about two blocks of walking on a level surface.

Physical examination found that the range of motion of the 
right knee was from 5 degrees to 95 degrees and was painless.  
Range of motion of the left knee was from 5 degrees to 110 
degrees with minimal discomfort.  There was a well-healed 
anterior longitudinal incision for the right total knee 
replacement and a median parapatellar arthrotomy scar on the 
left knee.  There was minor tenderness supralaterally on the 
right knee and minor tenderness anteromedially on the left 
knee.  There was no significant crepitus with motion.  
Neither knee was warm nor red.  A moderate sized effusion was 
present in the right knee and a small effusion was present in 
the left knee.  The collateral ligaments on the right were 
somewhat less than +1 loose, consistent with satisfactory 
result following total knee replacement.  There was no pain 
on ligament stress testing.  On the left, there was at least 
+1 laxity of the medial and lateral collateral ligaments with 
pain on varus and valgus stress testing.

The examiner provided an impression of severe symptomatic 
osteoarthritis of the left knee.  The examiner also provided 
an impression of status post right total knee replacement 
with satisfactory result.  The accompanying X-rays showed a 
right knee total replacement in good alignment with no signs 
of loosening.  The patella surface was irregular, slanted, 
and notched, the significance of which was uncertain.  The 
left knee had severe osteoarthritis involving all 
compartments.

I.  Entitlement to an increased rating for a right total knee 
replacement.

The veteran established service connection for a right knee 
condition by means of an August 1997 rating decision, which 
assigned a 20 percent disability rating.  An April 1998 
rating decision assigned a 30 percent rating for a right 
total knee replacement, following a period of 100 percent 
rating provided for by the rating criteria following the 
placement of the prosthesis.  That rating was continued by a 
May 1999 rating decision, which is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  A total knee replacement is evaluated pursuant 
to the criteria found in Diagnostic Code 5055 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
rating of 100 percent is assigned for one year following 
implantation of the prosthesis.  A rating of 60 percent is 
warranted where the evidence shows prosthetic replacement of 
the knee joint with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 
rating of 30 percent is warranted where the evidence shows 
prosthetic replacement of the knee with intermediate degrees 
of residual weakness, pain, or limitation of motion.  For the 
30 percent rating, the evaluator is instructed to rate by 
analogy to Diagnostic Code 5256, 5261, or 5262.  38 C.F.R. 
§ 4.71a (2000).

A rating greater than 30 percent would be also be available 
where the evidence showed ankylosis of the knee in flexion 
between 10 degrees and 20 degrees (Diagnostic Code 5256); 
limitation of knee extension to 30 degrees (Diagnostic Code 
5261); or nonunion of the tibia and fibula with loose motion 
requiring a brace (Diagnostic Code 5262).  38 C.F.R. § 4.71a 
(2000).  The normal range of knee motion is from 140 degrees 
of flexion to 0 degrees of extension.  38 C.F.R. § 4.71, 
Plate II (2000).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2000).  The use of terminology such 
as "mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The Board finds that the criteria for entitlement to a rating 
greater than 30 percent for a right total knee replacement 
are not met.  The total knee replacement was performed in 
February 1998 and thus the 100 percent rating for the one 
year following placement of the prosthesis has expired.  The 
Board finds that the evidence does not demonstrate severe 
painful motion or weakness and that a 60 percent rating 
following total knee replacement is not warranted.  The most 
recent VA examination found that the veteran's range of right 
knee motion was painless and the veteran has complained of 
only occasional pain in the right knee.

The Board finds that the veteran's right knee symptomatology 
most nearly approximates the criteria for a 30 percent rating 
following total knee replacement which is warranted where 
intermediate degrees of residual weakness, pain, and 
limitation of motion are shown.  While the veteran complained 
of minor occasional pain and the inability to walk long 
distances, and the examination found a range of motion from 5 
degrees to 95 degrees, the Board finds that those findings 
constitute intermediate degrees of residual weakness, pain, 
or limitation of motion.

The Board also finds that a rating greater than 30 percent is 
not warranted for the veteran's right total knee replacement 
when rating by analogy.  The evidence does not show ankylosis 
of the right knee, nonunion of the tibia and fibula, or that 
knee extension is limited to 30 degrees.  Knee extension is 
shown possible to 5 degrees.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered the veteran's complaints of 
pain, as well as all evidence of record related to limitation 
of motion, excess motion, incoordination, fatigability, and 
pain on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 30 percent for the veteran's right total 
knee replacement.  The evidence shows that the veteran has a 
painless range of motion from 5 degrees to 95 degrees in the 
right knee.  While the evidence does show some lessened 
functional use of the knee, the Board finds that level of 
impairment is adequately compensated by the current 30 
percent rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 30 percent, 
for a right total knee replacement, are not met.  The 
preponderance of the evidence is against the veteran's claim 
and that claim is therefore denied.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.71, 4.71a, Plate II, Diagnostic 
Codes 5055, 5256-5261 (2000).

II.  Entitlement to an increased rating for a left knee 
medial meniscectomy.

The veteran established service connection for a left knee 
injury by means of a February 1946 rating decision, which 
assigned a 10 percent disability rating.  His rating was 
reduced to noncompensable by means of a February 1960 rating 
decision.  His rating was increased to 10 percent by means of 
an October 1964 rating decision which characterized the 
disability as the residuals of a medial meniscectomy of the 
left knee.  His rating was increased to 30 percent by means 
of a June 1993 rating decision.  A May 1999 rating decision 
discontinued a 30 percent rating for a left knee medial 
meniscectomy and assigned a 20 percent rating for a left knee 
medial meniscectomy pursuant to the criteria for recurrent 
lateral instability and a 10 percent rating for a left knee 
medial meniscectomy pursuant to the criteria for limitation 
of motion.  That rating decision is the subject of this 
appeal.  The veteran has stated that he feels that the 10 
percent rating pursuant to the criteria for limitation of 
motion should have been assigned in addition to the 30 
percent rating previously assigned for his left knee 
disability.

The veteran's left knee medial meniscectomy is evaluated 
pursuant to the criteria found in Diagnostic Code 5257 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
rating of 20 percent is warranted where the evidence shows 
moderate recurrent subluxation or lateral instability.  A 
rating of 30 percent is warranted where the evidence shows 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a (2000).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2000).  The use of terminology such 
as "mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The Board notes that the veteran has established a separate 
10 percent rating for his left knee medial meniscectomy based 
on the limitation of motion and arthritis found in that knee.  
A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257.  VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997); 62 
Fed. Reg. 63604 (1997).  This decision has considered only 
whether an increased rating is warranted based on recurrent 
subluxation or lateral instability and has not considered any 
limitation of knee motion in determining the appropriate 
rating for the veteran's left knee medial meniscectomy 
pursuant to the criteria for recurrent subluxation or lateral 
instability.

The Board finds that the criteria for entitlement to a 30 
percent rating for a left knee medial meniscectomy are met, 
based upon a finding of recurrent lateral instability.  The 
most recent VA examination found +1 lateral instability of 
the left knee medial and lateral collateral ligaments with 
pain on varus and valgus stress testing.  That examination 
also found that the veteran's activity level was walking two 
blocks and that the veteran ambulated using a cane.  Based 
upon those findings, the Board finds that the veteran's 
lateral instability is recurrent and severe such that a 30 
percent rating is warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 30 percent, but not 
greater, for a left knee medial meniscectomy, are met and a 
30 percent rating is granted subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71, 
4.71a, Plate II, Diagnostic Codes 5256-5261 (2000).


ORDER

Entitlement to an increased rating, greater than 30 percent, 
for a right total knee replacement is denied.

Entitlement to an increased rating of 30 percent, but not 
greater, for a left knee medial meniscectomy is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

